Mr. Justice Thacheb.
delivered the opinion of the court.
Forbes instituted an action of trover against Brown, founded upon the conversion of a female slave, named Aggy. Under a plea of not guilty, a jury found for the plaintiff below, one hundred and seventy-three dollars and fifty cents damages. Upon a motion for a new trial, the plaintiff below remitted of the damages all but eighty dollars, and the motion was overruled.
By the evidence, it is shown that Forbes bid off the slave at a sheriff’s sale, borrowed the purchase-money of one Towns, at a store, which Stumph & Forbes kept in copartnership, and allowed the slave to remain there. Afterwards, Stumph sold to Forbes all his interest in the store, in which he included an interest in the slave, but the slave continued in the possession of Stumph. The slave was subsequently levied upon, by virtue *504of an execution against Stumph; but it does not clearly appear that she was in the possession of Stumph at the time of the levy. At this time Forbes laid claim to the slave, but took no steps to interfere with the sale under the execution. Brown became the purchaser under this sale, and afterwards caused the slave to be resold, under an execution of his against Forbes, and again became the purchaser for the sum of two dollars. It is naturally to be inferred that, at the period of the second sale, the slave was in the possession of Brown. The evidence bearing upon the amount of damages proper, in the case, was conflicting ; but the sum of eighty dollars appears to have been most distinctly established.
This case presents one of those questions of right, which is peculiarly a matter for the consideration and determination of a jury; and, while the facts possibly raise some doubt of the propriety of the finding in this instance, they do not show that strong preponderance of evidence against the finding, which would warrant this court in setting aside the verdict.
Judgment affirmed.